EXHIBIT 10.2.24

AMENDMENT NUMBER ONE TO

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amendment to the Change in Control Severance Agreement (the “Amendment”)
between Gogo LLC (f/k/a Aircell LLC) (the “Company”) and Margee Elias (the
“Executive”) is dated as of November 30, 2017.

WHEREAS, Company and the Executive have heretofore entered into a Change in
Control Severance Agreement dated as of March 6, 2013 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to include
terms on the vesting of performance-based Awards in the event of a Qualifying
Termination.

NOW, THEREFORE, the Agreement is hereby amended as follows, effective as of
November 30, 2017:

 

  1.

Section 2(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“ ‘(b)Award Acceleration. If Executive’s employment is terminated as a result of
a Qualifying Termination, then (i) the vesting of each Award that vests based on
continued service, and the exercisability of each such Award that is a stock
option, shall be automatically accelerated in full as of the Date of Termination
and (ii) each Award that vests based on performance shall remain outstanding
through the normal performance vesting date thereof (or, in the case of each
such Award that is a stock option, until the 90th day following such normal
performance vesting date) and shall vest and/or be forfeited based on the
satisfaction of the applicable performance goals to the same extent as if the
undersigned’s services to the Company had not ended (provided that, to the
extent any such Award is subject to both performance and service-based vesting,
the service-based vesting shall be automatically accelerated in full as of the
Date of Termination). The Award shall continue to be exercisable in accordance
with the Executive’s Award Agreement, and, with respect to Awards other than
stock options and restricted stock awards, will be settled upon vesting to the
extent such accelerated settlement is permitted by Section 409A of the Code or,
if not so permitted, on the scheduled settlement date in accordance with the
Executive’s Award Agreement, including in each case without any limitation any
provisions that provide that in connection with a Change in Control, an Award
may be surrendered and cancelled in exchange for a cash payment.”’

 

  2.

The Section 16 definition of “Award is deleted in its entirety and replaced with
the following:

““Award’’ means any options or other equity incentives awarded to the Executive
under the Aircell Holdings Inc. Stock Option Plan, The 2013 Gogo Equity
Incentive Plan, The 2016 Gogo Equity Incentive Plan or any other plan
implemented by the Company (each a “Plan” and collectively the “Plans”).”



--------------------------------------------------------------------------------

  3.

The Section 16 definition of “Award Agreement” is deleted in its entirety and
replaced with the following:

““Award Agreement” means the written agreement between the Company and the
Executive evidencing an Award under a Plan.”

 

  4.

The Section 16 “Change in Control” definition is amended by deleting
subparagraph “(i)” and replacing with the following new subparagraph:

“(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding equity interests in the Company or the
combined voting power of the Company’s then outstanding voting securities,
excluding acquisitions by the Thorne Affiliates, as defined in the Stockholders’
Agreement; or”.

 

  5.

Except as amended by this Amendment, the Agreement remains in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of the
4th day of April 2018.

 

Gogo LLC By:  

/s/ Oakleigh Thorne

  Oakleigh Thorne Executive:

/s/ Margee Elias

Margee Elias